PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/867,866
Filing Date: 28 Sep 2015
Appellant(s): Morishita et al.



__________________
Jodi L. Connolly, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.

(1) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn after an Appeal brief conference with SPE Gary Benzion and SPE Christopher Babic on 01/13/2022.

(2) 	Response to Argument
A.	With respect to the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morishita et al. (EP 0 847757 A1; IDS) in view of the Japan Financial News Paper dated 12/14/1998 (English translation; IDS), Isner (US 6,121,246; IDS), Isner (US 7,125,856; IDS), Vesely (US 5,817,022) and Morishita et al. (Diabetes 46:138-142, 1997; IDS), following are Appellant’s arguments presented in the Appeal Brief and Examiner’s responses.
Appellant argued basically that the claimed invention is not obvious because the combination of cited references would not have led to predictable results and one of skill in the art would not have a reasonable expectation of success.  This is because the Morishita reference (Diabetes) fails to disclose not only in vitro function of HGF to form a new vessel under high glucose conditions, but also the in vivo impact of high D-glucose on endothelial cells and local HGF production.  None of the other cited references teaches that high D-glucose induces endothelial cell death and decreases local HGF production in vivo, and unless the defect of the in vivo.  Appellant also argued that the present application demonstrates the internal HGF concentration in the diabetic ischemic rat was significantly lower than that of the control (non-diabetic) ischemic rat (Fig. 1), and this finding was not known before the priority date of the present application.  Accordingly, the Examiner has relied on impermissible hindsight to arrive at the presently claimed invention.  With respect to the Patent Board Decision of July 29, 2015 for similar claims in the parent application (US Application No. 12/938,128), Appellant argued that the claims determined to be obvious in Baxter relate to products that use latent properties of the known compound, whereas Appellant’s claims relate to a treatment method, and none of the cited references discloses the effect of the claimed method, namely increased blood flow in the diabetic subject compared to the blood flow of an HGF gene-treated non-diabetic subject with ischemic disease, wherein the increase continues until at last three weeks after the administration.  Thus, since not all the claimed elements were known in the prior art the pending claims are not obvious.
First, please note that the 103(a) rejection of record was based on Morishita et al. (EP 0 847757 A1) in view of the Japan Financial News Paper dated 12/14/1998 (English translation), Isner (US 6,121,246), Isner (US 7,125,856), Vesely (US 5,817,022) and Morishita et al. (Diabetes).  It is apparent that Appellant focused exclusively on the teachings of Morishita et al (Diabetes) which demonstrated the addition of recombinant HGF attenuated high D-glucose (the biological active form of glucose)-induced endothelial cell death, and attenuated high D-glucose-induced decreased local HGF production in a cell culture, without taking into account of the overall teachings of all of the cited references.
Second, the closest prior art in the combination of the cited references is the Japan Financial News Paper already reporting a clinical gene therapy protocol using a gene encoding HGF having angiogenesis activity in the form of a recombinant plasmid to be injected to a muscle around the affected part of patients having arteriosclerosis oblitrans that is caused mainly by diabetes mellitus, and HGF has a more potent angiogenesis and less side effects than VEGF.  The primary Morishita reference (EP) also demonstrated that exogenous HGF in the form of an expression vector induced angiogenesis in normal heart muscles in vivo (increased blood vessels in Fig. 11), and a method of treating arterial disorders such as insufficiency of peripheral circulation using a medicament comprising a membrane fusion liposome fused to Sendai virus that encapsulates a HGF gene in the form of an expression vector.  More importantly, Isner (US 7,125,856) also taught successfully a method of treating a diabetic ischemic peripheral neuropathy in a subject by intramuscular administration a nucleic acid encoding a VEGF (see issued claims 1-4); and based on results of a diabetic animal model of hindlimb ischemia, Isner (US 7,125,856) also concluded that: 1) diabetes impairs endogenous neovascularization of ischemic tissues; 2) the impairment in new blood vessel results from reduced expression of VEGF; and 3) cytokine supplementation achieved by IM adeno-VEGF gene transfer restores neovascularization in a mouse model of diabetes.  Based on this disclosure, an ordinary skilled artisan would reasonably expect that diabetic ischemic tissue may also have reduced expression of HGF, particularly Morishita et al (Diabetes) taught that high D-glucose induced endothelial cell death and decreased local HGF production in a cell culture.  Isner (US 6,121,246) also taught a method of treating ischemic tissue in a mammal using an effective amount of a nucleic acid encoding an angiogenic protein (e.g., VEGF, HGF and others), and demonstrated marked progression of collateral artery between days 0 and 30 days and in a chronic ischemia model on day 30, VEGF-transfected animals have significantly higher blood flow to the ischemic limb.  The Vesely reference was cited mainly for a system for displaying an echo 2-D ultrasound image in a 3-D viewing environment in which various surgical instruments can be tracked and displayed in a precise surgical procedure.  Accordingly, at least based on these teachings an ordinary skilled artisan at the effective filing date of the present application (10/29/1999) would have “reasonably” predict that exogenous HGF in the form of an expression vector would also induce angiogenesis or enhance perfusion of blood to diabetic ischemic tissue in vivo, with a reasonable expectation of success.  This is also consistent with the demand by Professor Toshio Ogihara for an approval of a clinical trial of the gene therapy protocol as reported by the Japan Financial News Paper.  
Third, there is no hindsight whatsoever because at least the Japan Financial News Paper dated 12/14/1998 already reported a clinical gene therapy protocol using a gene encoding HGF having angiogenesis activity in the form of a recombinant plasmid to be injected to a muscle around the affected part of patients having arteriosclerosis oblitrans that is mainly caused by diabetes mellitus.
Fourth, with respect to the “functional wherein clause” it is noting that it does not provide further structural details regarding to the claimed method.  Since the modified treatment method resulting from the combined teachings of Morishita et al. (EP), the Japan Financial News Paper dated 12/14/1998, Isner (US 6,121,246), Isner (US 7,125,856), Vesely, and Morishita et al. (Diabetes) has the same method steps and same starting materials as those of the claimed method of the present application; and therefore it also results in an increased blood flow in the treated diabetic subject for at least 3 weeks or 5 weeks after administration of a therapeutically effective amount of HGF gene in comparison with the blood flow of an HGF gene-treated non-diabetic subject with ischemic disease.  In addition to the potent enhanced angiogenesis mediated by exogenous HGF supplied via gene therapy provided by the above modified method, an ordinary skilled artisan would reasonably expect an increased endogenous HGF production in endothelial cells and vascular smooth muscle cells (VSMCs) because HGF itself stimulates HGF production in both endothelial cells and VSMCs (see Morishita et al (Diabetes) on page 141, left column, middle of second paragraph), which in turn further attenuating high D-glucose-induced endothelial cell death and further attenuating high D-glucose-induced decreased local endogenous HGF production in treated diabetic patients.  Additionally, an ordinary skilled artisan would also reasonably expect that HGF from both exogenous and endogenous further stimulate or enhance angiogenesis in treated diabetic patients.  Please also refer to the Patent Board Decision dated 07/29/2015 for similar claims in the parent application with the Serial No. 12/938,128 filed on 11/02/2010, now abandoned.
  
B.	With respect to the nonstatutory obviousness-type double patenting rejection over claims 1-4 of U.S. Patent No. 6,248,722 in view of the Japan Financial News Paper dated 12/14/1998 (English translation; IDS), Isner (US 6,121,246; IDS), Isner (US 7,125,856; IDS), Vesely (US 5,817,022), and Morishita et al. (Diabetes 46:138-142, 1997; IDS), Appellant argued basically that it would not have been obvious to modify the claims of U.S. Patent No. 6,248,722 to arrive at the claimed invention because one of skill in the art would have had no expectation of success nor would one of skill in the art be able to predict that expression of the HGF gene would increase blood flow in the diabetic subject compared to the blood flow of an HGF gene-treated non-diabetic subject with ischemic disease, particularly for at least three weeks or at least five weeks as claimed.
Please refer to the Examiner’s same responses to Appellant’s arguments presented in the 103(a) rejection; particularly the Japan Financial News Paper already reported a clinical gene therapy protocol using a gene encoding HGF having angiogenesis activity in the form of a recombinant plasmid to be injected to a muscle around the affected part of patients having arteriosclerosis oblitrans that is caused mainly by diabetes mellitus, and HGF has a more potent angiogenesis and less side effects than VEGF; along with the successful demonstration by Isner (US 7,125,856) for treating a diabetic ischemic peripheral neuropathy in a subject by intramuscular administration a nucleic acid encoding a VEGF (see issued claims 1-4).

C.	With respect to the nonstatutory obviousness-type double patenting rejection over claims 1-4 of U.S. Patent No. 7,259,149 in view of the Japan Financial News Paper dated 12/14/1998 (English translation; IDS), Isner (US 6,121,246; IDS), Isner (US 7,125,856; IDS), Vesely (US 5,817,022), and Morishita et al. (Diabetes 46:138-142, 1997; IDS), Appellant argued basically it would not have been obvious to modify the claims of U.S. Patent No. 7,259,149 to arrive at the claimed invention because one of skill in the art would have had no expectation of success nor would one of skill in the art be able to predict that expression of the HGF gene would increase blood flow in the diabetic subject compared to the blood flow of an HGF gene-treated non-diabetic subject with ischemic disease, particularly for at least three weeks or at least five weeks as claimed.
Please refer to the Examiner’s same responses to Appellant’s arguments presented in the 103(a) rejection; particularly the Japan Financial News Paper already reported a clinical gene therapy protocol using a gene encoding HGF having angiogenesis activity in the form of a recombinant plasmid to be injected to a muscle around the affected part of patients having arteriosclerosis oblitrans that is caused mainly by diabetes mellitus, and HGF has a more potent angiogenesis and less side effects than VEGF; along with the successful demonstration by Isner (US 7,125,856) for treating a diabetic ischemic peripheral neuropathy in a subject by intramuscular administration a nucleic acid encoding a VEGF (see issued claims 1-4).

D.	With respect to the nonstatutory obviousness-type double patenting rejection over claims 2-9 of U.S. Patent No. 7,994,151 in view of the Japan Financial News Paper dated 12/14/1998 (English translation; IDS), Isner (US 6,121,246; IDS), Isner (US 7,125,856; IDS), Vesely (US 5,817,022), and Morishita et al. (Diabetes 46:138-142, 1997; IDS), Appellant argued basically it would not have been obvious to modify the claims of U.S. Patent No. 7,994,151 to arrive at the claimed invention because one of skill in the art would have had no expectation of success nor would one of skill in the art be able to predict that expression of the HGF gene would 
Please refer to the Examiner’s same responses to Appellant’s arguments presented in the 103(a) rejection; particularly the Japan Financial News Paper already reported a clinical gene therapy protocol using a gene encoding HGF having angiogenesis activity in the form of a recombinant plasmid to be injected to a muscle around the affected part of patients having arteriosclerosis oblitrans that is caused mainly by diabetes mellitus, and HGF has a more potent angiogenesis and less side effects than VEGF; along with the successful demonstration by Isner (US 7,125,856) for treating a diabetic ischemic peripheral neuropathy in a subject by intramuscular administration a nucleic acid encoding a VEGF (see issued claims 1-4).

E.	With respect to the nonstatutory obviousness-type double patenting rejection over claims 1-4 of U.S. Patent No. 7,285,540 in view of the Japan Financial News Paper dated 12/14/1998 (English translation; IDS), Isner (US 6,121,246; IDS), Isner (US 7,125,856; IDS), Vesely (US 5,817,022), and Morishita et al. (Diabetes 46:138-142, 1997; IDS), Appellant argued basically it would not have been obvious to modify the claims of U.S. Patent No. 7,285,540 to arrive at the claimed invention because one of skill in the art would have had no expectation of success nor would one of skill in the art be able to predict that expression of the HGF gene would increase blood flow in the diabetic subject compared to the blood flow of an HGF gene-treated non-diabetic subject with ischemic disease, particularly for at least three weeks or at least five weeks as claimed.
Please refer to the Examiner’s same responses to Appellant’s arguments presented in the 103(a) rejection; particularly the Japan Financial News Paper already reported a clinical gene therapy protocol using a gene encoding HGF having angiogenesis activity in the form of a recombinant plasmid to be injected to a muscle around the affected part of patients having 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/QUANG NGUYEN/

Quang Nguyen, Ph.D.
Primary Examiner, AU 1633.


Conferees:

/CHRISTOPHER M BABIC/            Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                            
 /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.